DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2018/0284424 A1) in view of Liu et al. (US 2018/0272114 A1). 
With regard to claim 1, Brown discloses An active molecule delivery system (fig. 2) comprising: a first substrate (230) comprising: a plurality of driving electrodes (239), a dielectric layer (220) covering the plurality of electrodes, and a first hydrophobic layer (216) covering the dielectric layer; a second substrate (236) comprising: a common electrode (228), a second hydrophobic layer  (228) covering the common electrode; a spacer (232) separating the first and second substrates and creating a microfluidic region between the first and second substrates; and a controller (310, [0149], [0150]) operatively coupled to the driving electrodes and configured to provide a voltage gradient between at least two driving electrodes.
However, Brown does not disclose a porous layer. 
Liu teaches a similar device using electrodes to diffuse a drug through the skin (see Fig. 1b). Liu further teaches a first substrate (18/19) and a porous diffusion layer (16) coupled to the first substrate on a side of the substrate opposed to the first hydrophobic layer, wherein the first substrate comprises a passage providing fluidic communication between the hydrophobic layer and the porous diffusion layer ([0027]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown to include a porous diffusion layer as taught by Liu for the purpose of assisting in delivering the active agent to the skin of the patient ([0027]).
With regard to claim 2, Brown discloses wherein each electrode is coupled to a thin-film transistor ([0009]). 
With regard to claim 3, Brown discloses further comprising a plurality of passages providing fluidic communication between the hydrophobic layer and the porous diffusion layer (see each of 292A-292F providing a passageway between the electrodes and through the first substrate to deliver the medication. 
However, Brown does not disclose a porous diffusion layer. 
Liu teaches a similar device using electrodes to diffuse a drug through the skin (see Fig. 1b). Liu further teaches a first substrate (18/19) and a porous diffusion layer (16) coupled to the first substrate on a side of the substrate opposed to the first hydrophobic layer, wherein the first substrate comprises a passage providing fluidic communication between the hydrophobic layer and the porous diffusion layer ([0027]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown to include a porous diffusion layer as taught by Liu for the purpose of assisting in delivering the active agent to the skin of the patient ([0027]).
With regard to claim 4, Brown discloses wherein the driving electrodes are flexible ([0148]).
With regard to claim 7, Brown discloses the claimed invention except for reservoirs.
Liu teaches further comprising a reservoir (11) in fluidic communication with the driving electrodes. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown to include a reservoir as taught by Liu for the purpose of containing different active agents and isolating them for delivery to the skin ([0027]).
With regard to claim 8, Brown discloses the claimed invention except for a plurality of reservoirs. 
Liu teaches further comprising a plurality of reservoirs in fluidic communication with the plurality of driving electrodes (11), and a plurality of passages providing fluidic communication between the hydrophobic layer and the porous diffusion layer (see are of 16 directly below each of the microcells 11 forming a direct passageway for each microcell for the delivery of the active agent in each microcell). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown to include a reservoir as taught by Liu for the purpose of containing different active agents and isolating them for delivery to the skin ([0027]).

With regard to claim 10, Brown discloses the claimed invention except a specific material of the porous diffusion layer. 
Liu teaches wherein the porous diffusion layer comprises acrylate, methacrylate, polycarbonate, polyvinyl alcohol, cellulose, poly(N- isopropylacrylamide) (PNIPAAm), poly(lactic-co-glycolic acid) (PLGA), polyvinylidene chloride, acrylonitrile, amorphous nylon, oriented polyester, terephthalate, polyvinyl chloride, polyethylene, polybutylene, polypropylene, polyisobutylene, or polystyrene ([0006]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown to include a porous diffusion layer as taught by Liu for the purpose of assisting in delivering the active agent to the skin of the patient ([0027]).
With regard to claim 11, Brown discloses the claimed invention except for an adhesive. 
Liu teaches further comprising a biocompatible adhesive in contact with the porous diffusion layer (17).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown to include and adhesive layer as taught by Liu for the purpose of assisting in keeping the delivery system adjacent to the skin surface ([0027]). 
With regard to claim 12, Brown discloses a method for delivering an active molecule to the skin of a subject, comprising providing an active molecule delivery system (fig. 2) comprising: a first substrate (230) comprising: a plurality of driving electrodes (239), a dielectric layer (220) covering the plurality of electrodes, and a first hydrophobic layer (216) covering the dielectric layer; a second substrate (236) comprising: a common electrode (228), a second hydrophobic layer  (228) covering the common electrode; a spacer (232) separating the first and second substrates and creating a microfluidic region between the first and second substrates; and a controller (310, [0149], [0150]) operatively coupled to the driving electrodes and configured to provide a voltage gradient between at least two driving electrodes, moving a solution comprising an active molecule from a drive electrode to the first passage providing fluidic communication through the hydrophobic layer ([0213]).
However, Brown does not disclose a porous layer. 
Liu teaches a similar device using electrodes to diffuse a drug through the skin (see Fig. 1b). Liu further teaches a first substrate (18/19) and a porous diffusion layer (16) coupled to the first substrate on a side of the substrate opposed to the first hydrophobic layer, wherein the first substrate comprises a passage providing fluidic communication between the hydrophobic layer and the porous diffusion layer ([0027]). Liu further teaches coupling the porous diffusion layer to the skin of a subject (Fig. 1b, coupled to the skin via an adhesive layer). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown to include a porous diffusion layer as taught by Liu for the purpose of assisting in delivering the active agent to the skin of the patient ([0027]).
With regard to claim 13, Brown discloses the claimed invention except for reservoirs.
Liu teaches further comprising a reservoir (11) in fluidic communication with the driving electrodes. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown to include a reservoir as taught by Liu for the purpose of containing different active agents and isolating them for delivery to the skin ([0027]).
With regard to claim 14 and 15, Brown discloses the claimed invention except for a plurality of reservoirs. 
Liu teaches further comprising a plurality of reservoirs in fluidic communication with the plurality of driving electrodes (11), and a plurality of passages providing fluidic communication between the hydrophobic layer and the porous diffusion layer (see are of 16 directly below each of the microcells 11 forming a direct passageway for each microcell for the delivery of the active agent in each microcell). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown to include a reservoir as taught by Liu for the purpose of containing different active agents and isolating them for delivery to the skin ([0027]).
With regard to claim 18, Brown discloses the claimed invention except for an antibody. 
Liu teaches a first precursor molecule is an antibody ([0010]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown to include an antibody as taught by Liu because the substitution of one delivery molecule for another is well known in the art and would not alter the overall function of the device. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2018/0284424 A1) in view of Liu et al. (US 2018/0272114 A1) and in further view of Sears et al. (US 10,172,388 B2).
With regard to claim 5, Brown/Liu teaches the claimed invention except for capillary tubes or wicking fibers. 
Sears teaches a drug delivery device that further uses capillary tubes or wicking fibers as a delivery means (Col 9, lines 1-46). These capillary tubes or wicking fibers can be used in the diffusion layer as taught by Liu to assist in the delivery of specific particle sizes. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown/Liu with the capillary tubes or wicking fibers as taught by Sears for the purpose of assisting in delivery of molecule of a particular size (Col 9, lines 1-46). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2018/0284424 A1) in view of Liu et al. (US 2018/0272114 A1) and in further view of Sears et al. (US 10,172,388 B2) and Sparks et al. (US 2009/0075129 A1). 
With regard to claim 6, Brown/Liu/Sears teaches the claimed invention except for a hydrophobic coating. 
Sparks teaches tubing that is coating with a hydrophobic material to preventing bubble nucleation ([0032]). 
.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown/Liu/Sears with the hydrophobic coating as taught by Sparks for the purpose of preventing bubble nucleation ([0032]). 

Allowable Subject Matter
Claim 9, 16-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783